Citation Nr: 1613484	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  11-07 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active military service in the Air Force from January 1966 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) following a rating decision in December 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the Veteran's claim for an increased rating for bilateral hearing loss, currently rated 30 percent disabling.

In his substantive appeal VA Form 9 dated March 2011, the Veteran requested a hearing at the local VA office.  In a January 2016 Statement in Support of the Claim, the Veteran cancelled his hearing request and asked that his case be forwarded to the Board.  Thus, the Board finds that the Veteran has withdrawn his hearing request and the Board will proceed accordingly.  See 38 C.F.R. § 20.702(d). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim.

The Veteran's last VA examination for his bilateral hearing loss was in December 2009.  In his March 2011 substantive appeal, VA Form 9, the Veteran stated that his doctor had recommended a new type of hearing aid "due to the fact that [his] hearing has gotten progressively worse."  In the March 2016 Informal Hearing Presentation (IHP), the Veteran contended that it was "reasonable to conclude that [his] hearing loss [had] grown worse over the past six years."  Based on these statements, the Board finds that a likely worsening of the Veteran's bilateral hearing loss since his last VA examination has occurred.  Where the record does not adequately reveal the current state of the Veteran's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect due to the passage of time and a possible increase in disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").  Thus, the Board finds that a remand is warranted to have an examiner supplement the record with a report regarding the current severity of the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

2.  Following any additional development deemed appropriate, the AOJ should review the claims file, adjudicate the claim.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

